Citation Nr: 1108327	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to July 18, 2006.

2.  Entitlement to a rating in excess of 50 percent for PTSD for the period beginning on July 18, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared for a video conference hearing in March 2009.

In a July 2009 decision, the Board denied entitlement to a rating in excess of 30 percent for PTSD for the period prior to July 18, 2006 and separately remanded the claim for a rating in excess of 50 percent for PTSD for the period beginning on July 18, 2006.  The Board's denial of a higher rating prior to July 18, 2006 was vacated pursuant to a July 2010 Joint Motion for Partial Remand and a July 2010 order of the United States Court of Appeals for Veterans Claims (Court).  The post-remand development as to the time period beginning July 18, 2006 has been completed, and both issues are again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the July 2010 Joint Motion for Partial Remand, the VA Secretary and the Veteran's representative noted a January 2007 statement from John J. Schloss, Ph.D., who reported having treated the Veteran since December 2005, and requested that "VA should be directed to obtain the treatment records for the entire period of Dr. Schloss's treatment of Appellant."

While this claim was on remand, in February 2010, VA requested additional records from Dr. Schloss.  In response, he sent in an additional statement dated in February 2010, a photocopy of the January 2007 statement, and a list of dates of very frequent treatment appearing to cover the period from May 2006 until December 2009.  Dr. Schloss, however, did not furnish the treatment notes corresponding to those dates of treatment.  As such, the recent action by VA is insufficient to meet the requirements of the joint motion.  A more specific request, directed towards any existing treatment notes, is required.  38 C.F.R. § 3.159(c) (2010).  The Board further observes that, given the date span cited, any additional records from Dr. Schloss could well affect both periods of the Veteran's staged rating.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining a signed release form from the Veteran, Dr. Schloss should again be contacted.  In this request, Dr. Schloss should be asked to furnish all treatment notes and any other documentation corresponding to treatment of the Veteran from December 2005 to the present time.  If no such treatment notes remain available, Dr. Schloss should be requested to confirm this in writing.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, this must be documented in the claims file.

2.  Then, this appeal should be readjudicated, with both stages of the Veteran's PTSD rating addressed.  If the determination remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

